Appellant, in his motion for a rehearing, insists that we erred in holding that the facts in this case show that appellant operated a lottery, because there was no consideration moving from the recipient of the prize to the donor. It is quite clear to us from the record that each business establishment which contributed a certain amount of money in order to join this "Noah's Ark" and by whom the prize is paid, receives a card or cards and stamps symbolic of some animal. These cards are furnished to the merchant or business establishment, and by them distributed to customers or others who come to the establishment with wrappers, cartons, or containers of commodities which are sold by any member of the "Noah's Ark." It is obvious that the dealer, merchant or business establishment not contributing to the prize, did not receive any card or stamp for distribution. Consequently, parties desiring to secure a chance at the prize would necessarily have to go to such merchant or business establishment as had contributed *Page 615 
to the general fund. As a result, the good will and patronage of the person favored with the cards is secured. This patronage whatever it may be, is given in exchange for cards and stamps, which is an indirect benefit to the operator of the scheme, and enables him to continue his game of chance. It is a bait handed out to the gullible as an inducement to become customers of the dealers or merchants subscribing to the plan.
We think a proper disposition was made of the case on original submission. The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
 *Page 295